Broyles, C. J.
The defendant was convicted of a misdemeanor (possessing whisky), and the jury were authorized to find from the conflicting evidence that at the time charged in the accusation he was near the scene of the offense and actively aiding and abetting another in the commission of the crime charged. It follows that his conviction was supported by the evidence. The special grounds of the motion for a new trial, complaining of alleged errors of commission and omission in the charge of the court, show no cause for a reversal of the judgment.

Judgment affirmed.


MacIntyre and Guerry, JJ., conew.